Exhibit 99.2 RISK FACTORS Any of the following risks and the risks described in our Annual Report on Form 10-K for the year ended December 31, 2008, and additional risks and uncertainties not currently known to us or those we currently view to be immaterial, may also materially and adversely affect our business, financial condition or results of operations. The worldwide economic crisis and recession has and may continue to affect the Company and its customers. The global economy has faced an extended worldwide recession and economic crisis.This recession and economic crisis has put pressure on the liquidity of and demand from our customers.The resulting decrease in our sales has adversely affected our results of operations.The magnitude and duration of this recession and economic crisis make it extremely difficult to forecast future sales levels.A continuation of the recession or worsening of the economic crisis could materially adversely affect our results of operations. Our revolving credit facility contains, and future debt obligations likely will contain, covenants. Our revolving credit facility contains various covenants and restrictions including a fixed charge coverage ratio and minimum collateral coverage.In connection with this offering, we have agreed to add an additional mutually agreeable covenant to our current revolving credit facility. Any future debt financing could also contain covenants.These covenants and restrictions could limit our ability to respond to market conditions, to provide for unanticipated capital investments, to raise additional debt or equity capital, to pay dividends or to take advantage of business opportunities, including future acquisitions.The failure to meet these covenants could result in the Company ultimately being in default.Our ability to comply with the covenants may be affected by events beyond our control, including prevailing economic, financial and industry conditions. We operate in cyclical industries and, accordingly, our business is subject to the numerous and continuing changes in the economy. Our sales are substantially dependent on three major industries, the agricultural equipment industry, the earthmoving/construction equipment industry (including military) and the consumer products industry (including trailers and ATVs).The business activity levels in these industries are subject to specific industry and general economic cycles.Accordingly, any downturn in these industries or general economy could materially adversely affect our business. The agricultural equipment industry is affected by crop prices, farm income and farmland values, weather, export markets and government policies. The earthmoving/construction industry is affected by the levels of government and private construction spending and replacement demand. The consumer products industry is affected by consumer disposable income, weather, competitive pricing, energy prices and consumer attitudes. In addition, the performance of these industries is sensitive to interest rate changes and varies with the overall level of economic activity. Our customer base is relatively concentrated. Our ten largest customers, which are primarily original equipment manufacturers (“OEMs”), accounted for approximately 51% and 47% of our net sales for 2008 and 2007, respectively. Net sales to Deere & Company represented 22% and 17% of our total net sales for 2008 and 2007, respectively. Net sales to CNH Global N.V.represented 12% and 11% of our total net sales for 2008 and 2007, respectively. No other customer accounted for more than 10% of our net sales in 2008 and 2007. As a result, our business could be adversely affected if one of our larger customers reduces its purchases from us due to work stoppages or slow-downs, financial difficulties, as a result of termination provisions, competitive pricing or other reasons. There is also continuing pressure from the OEMs to reduce costs, including the cost of products and services purchased from outside suppliers such as us. Although we have had long-term relationships with our major customers and expect that we will be able to continue these relationships, there can be no assurance that we will be able to maintain such relationships on terms favorable to us or at all. Any failure to maintain our relationship with a leading customer could have an adverse effect on our results of operations. 1 We face substantial competition from international and domestic companies. We compete with several international and domestic competitors, some of which are larger and have greater financial and marketing resources than us. We compete primarily on the basis of price, quality, customer service, design capability and delivery time. Our ability to compete with international competitors may be adversely affected by currency fluctuations. In addition, certain of our OEM customers could, under certain circumstances, elect to manufacture certain of our products to meet their own requirements or to otherwise compete with us.
